Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27, and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100758612B1) in view of Park et al. (2015/0205186).
 	Regarding claim 25, Choi discloses a cylindrical housing (Fig. 2 and 3 ) having a first end adapted to contain a camera, motion detector or electronic component within a sealable aperture of the first end comprising:(a) a window retaining collar (70), having a cylindrical inside diameter, removably attachable to an exterior of a first end of a cylindrical housing case (56) for holding a removeable or interchangeable electromagnetic radiation transparent or translucent aperture window (72) to an exterior of said cylindrical housing case, said aperture window recessed entirely within said window retaining collar (note Fig. 3); (b) a first O-ring (54a) positioned to seal an inner surface of said electromagnetic radiation transparent or translucent aperture window to a forward facing concentric rim of a connector seal carriage; and (c) a second O-ring (32a) positioned to seal a side facing concentric slot of the connector seal carriage and an inner surface of the cylindrical housing case; except
the first o-ring slot on the connector seal carriage as claimed. 
	Park, from the similar field of endeavor, teaches a forward facing concentric slot, where the o-ring 971 is placed-in, on a lens barrel 951.  By using the slot, the o-ring can be stably placed in position when installing the lens 952.  This facilitates the lens installation process.  
	Hence, knowing the similarities in between Park and Choi and the o-ring 54a can fall off from the proper position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the o-ring slot of Park so that the o-ring could be hold steady during lens installation.  
	Regarding claim 26, Choi discloses the window retaining collar is threaded onto a complementary threaded exterior surface of the cylindrical housing case (note thread 71).
	Regarding claim 27, Choi discloses the window retaining collar and the cylindrical housing case comprise complementary quick release components (71), AMENDMENT IN RESPONSE TO FINAL OFFICE ACTIONPAGE 2 OF 14ATTORNEY DOCKET NO. GJENK.00101SERIAL No. 16/870,993 wherein said window retaining collar comprises interior formed features which receive and fasten with exterior formed features (53) at the first end of the cylindrical housing case.  It should be noted that the thread connection in Choi can be relatively quick if the number of threads is very small, such as one or two.
	Regarding claim 41, Choi discloses the connector seal carriage comprises a concentric flange positioned between an outer edge of an inner surface of the window and an outer edge of the first end of the housing (note the flange or rim around label 71 in Fig. 3).
 	Regarding claim 42, Park discloses an image capturing device extending along a longitudinal axis of the cylindrical housing (230) and comprising one or more electronic components encapsulated with a flexible and thermally conductive encapsulant configured to provide impact, explosion, vibration, thermal, and contamination protection for said one or more electronic components (par. 38).
Regarding claim 43, Park discloses an aft end electrical coupling connector electrically coupled to the one or more electronics and positioned within a second end of the cylindrical sealable housing (note 41, 42, and 320); and an end part comprised of said thermally conductive encapsulant and positioned at an aft end of the image capturing device (280); wherein the end part and the thermally conductive encapsulant encapsulating the one or more electronic components provides sole structural and positioning support for the image capturing device within the cylindrical sealable housing (note par. 38).
Regarding claim 44, Park discloses an air pocket positioned between the removable window and the encapsulated components of the image capturing device, wherein the thermal conductivity of the encapsulant heats air in the air pocket so as to defog or de-ice an inner or outer surface of the removable window during operation of the one or more electronic components (the electronic components in 240 inherently generate heat to defog or de-ice of the inner surface of the lens 120, par. 36).
Regarding claim 45, Park discloses the aft end electrical coupling connector aligns the device case and electronics with a datum axis to ensure alignment of this datum axis with one or more datum axes of mounts or devices to which the system is connected (note par. 26 and 27).
Regarding claim 46, Choi discloses the housing additionally comprises a power and data input-output connector positioned on an outer surface of the housing, and non- rigidly electrically connected to one or more components within said cylindrical housing
case so as to isolate cylindrical housing case impact and vibration from said one or more components (note the camera housing in the abstract inherently includes such connections).
Regarding claim 47, Choi does not disclose the power and data input-output connector utilizes magnetic components to hold external power and data transmission components to the housing. The examiner takes Official Notice that using magnetic components to hold external power and data transmission components is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well known magnetic components into Park so that the external power and data transmission component could be properly secured.
Regarding claim 48, Park discloses the power and data input-output connector provide a seal against pressure and vacuum (note par. 76 and 77).
Regarding claim 49, Park discloses the power and data input-output connector is structured flush with or recessed within an exterior surface of the housing (see Fig. 8).
 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR100758612B1) in view of Park et al. (2015/0205186), and further in view of Pan et al. (CN201540294U).
Regarding claim 28, Choi does not disclose a gasket positioned to cushion and seal an outer surface and edge of said electromagnetic radiation transparent or translucent aperture window to the window retaining collar as claimed.  Pan, from the similar field of endeavor, teaches the use of a gasket (400 in Fig. 6) over a window (200). By using the gasket, the window can be properly sealed from the elements and mounted and dismounted readily for maintenance (note abstract). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the gasket of Pan into Choi so that the window could be sealed from the external elements or simplified for maintenance.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422